Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Dennard McNeair, a federal prisoner, appeals the district court’s order granting Appellee Obie Gibson’s motion for summary judgment and dismissing McNeair’s action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), on remand. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McNeair v. Gibson, No. 5:08-ct-03107-D, 2011 WL 1467558 (E.D.N.C. Apr. 18, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.